Case 8:17-cv-01397-JVS-JDE Document 191 Filed 02/05/19 Page 1 of 2 Page ID #:6833




    1

    2

    3                              UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
    4

    5    MEGAN SCHMITT, DEANA                                   Case No. 8:17-cv-01397-JVS-JDE
         REILLY, CAROL ORLOWSKY, and
    6    STEPHANIE MILLER BRUN,                                 ORDER RE PARTIES’ MOTION TO
         individually and on behalf of                          ADJOURN TRIAL DATE AND
    7    themselves and all others similarly                    PLAINTIFFS’ MOTION TO
         situated,                                              DISSEMINATE NOTICE OF CLASS
    8                                                           CERTIFICATION
                          Plaintiffs,
    9                                                           Date: March 4, 2019
                 v.                                             Time: 1:30 p.m.
   10                                                           Dept.: 10C
         YOUNIQUE, LLC,
   11                                                           Complaint Filed: 8/17/17
                          Defendant.                            Pretrial Conference: 2/4/19
   12                                                           Trial Date: 2/19/19
   13

   14

   15          The Court, having considered the Parties’ Motion to Adjourn Trial Date and
   16 Plaintiffs’ Motion to Disseminate Notice of Class Certification, hereby issues the

   17 following order:

   18          IT IS HEREBY ORDERED:
   19          1. The trial date is hereby vacated. The Court sets a trial setting conference
   20                 for June 3, 2019, 11:00 a.m.
   21          2. Defendant will provide the names, email addresses, addresses, and phone
   22                 numbers of the Class Members to Plaintiffs’ counsel within ten (10) days
   23                 of this Order.
   24          3. Plaintiffs are authorized to send notice of the Court’s class certification
   25                 decision (Dkt. 149) to the Class Members by email, social media
   26                 publication, and, if necessary, by first class mail.
   27          4. The forms of notice submitted by Plaintiffs are approved. Notice shall be
   28
                                                           1
        [PROPOSED] ORDER GRANTING MOTIONS TO ADJOURN
        THE TRIAL DATE AND SEND NOTICE OF CLASS CERTIFICATION
Case 8:17-cv-01397-JVS-JDE Document 191 Filed 02/05/19 Page 2 of 2 Page ID #:6834




    1              disseminated by email within thirty (30) days of Plaintiff’s receipt of the
    2              Class members’ contact information from Defendant.
    3          5. Class Members will have 75 days from dissemination of the Class Notice
    4              to opt out of the case.
    5

    6
        Dated: _February 05, 2019____________
    7                                                       HON JAMES V. SELNA
                                                            UNITED STATES DISTRICT JUDGE
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
                                                           2
   28
        [PROPOSED] ORDER GRANTING MOTIONS TO ADJOURN
        THE TRIAL DATE AND SEND NOTICE OF CLASS CERTIFICATION
